internal_revenue_service number release date index number -------------- ------------------------------ -------------------------- -------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------- id no ------------ --------- telephone number --------------------- refer reply to cc ita b07 plr-118776-10 date date re --------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------- legend taxpayer --------------------------------------------------- date -------------------------- date --------------------------- date ---------------- a ------- b ------- dear ------------ this letter responds to a letter dated date requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the election to apply sec_168 of the internal_revenue_code facts taxpayer represents that the facts are as follows plr-118776-10 taxpayer is a c_corporation and has a calendar_year end for the taxable_year ended date the a taxable_year taxpayer was the common parent of one subsidiary and filed a consolidated federal_income_tax return with this subsidiary however this subsidiary was sold before date during the a taxable_year taxpayer is engaged in the information_technology industry since inception in b taxpayer has generated significant net operating losses and general_business_credit carryforwards taxpayer placed_in_service qualified_property as defined in sec_168 before the application of sec_168 during the a taxable_year however on its consolidated federal_income_tax return for the a taxable_year taxpayer made an election under sec_168 not to deduct the stimulus additional first year depreciation deduction for all eligible classes of property placed_in_service during the a taxable_year in a separate letter_ruling dated today taxpayer is granted consent to revoke such election within calendar days from the date of the letter_ruling if taxpayer revokes such election taxpayer placed_in_service eligible qualified_property during the a taxable_year taxpayer also has unused alternative_minimum_tax amt credit and research tax_credits from taxable years beginning before date taxpayer was not a partner in any partnership during the a taxable_year further taxpayer’s consolidated_group was not a member of any other controlled_group as defined in section dollar_figure of revproc_2009_16 i r b on date for the a taxable_year taxpayer relied upon an outside tax preparer to prepare its consolidated federal_income_tax return this return was timely filed on date this return did not include an election to apply sec_168 in date after the a consolidated federal_income_tax return was filed the issue was brought to taxpayer’s attention ruling requested taxpayer requests an extension of time under the rules of sec_301_9100-3 of the procedure and administration regulations to make the election to apply sec_168 for the taxable_year ended date and subsequent years law and analysis sec_168 amended by sec_103 of the economic stimulus act of pub_l_no 122_stat_613 date by sec_1201 of the american recovery and reinvestment tax act of div b of pub_l_no 123_stat_115 date and by a of the small_business jobs_act of pub_l_no 124_stat_2504 date jobs_act allows a 50-percent additional first year depreciation deduction stimulus additional first year depreciation plr-118776-10 deduction for the taxable_year in which qualified_property acquired by a taxpayer after is placed_in_service by the taxpayer before before in the case of property described in sec_168 or c section a of the housing and economic recovery act of pub_l_no 122_stat_2654 date housing act amended sec_168 by adding sec_168 sec_168 provides that a corporation may elect to apply sec_168 the sec_168 election if the corporation makes the sec_168 election sec_168 further provides that for the corporation’s first taxable_year ending after date and for each subsequent taxable_year the corporation must not claim the stimulus additional first year depreciation deduction for all eligible qualified_property must use the straight_line method_of_depreciation as the applicable_depreciation_method for all eligible qualified_property and must increase its business_credit limitation under sec_38 and the amt credit limitation under sec_53 by the bonus_depreciation amount as defined in sec_168 and as determined under sec_5 of revproc_2008_65 i r b that is determined for that taxable_year and allocated to such limitation specifically sec_168 and iv provides in general that the corporation will be able to claim unused credits from taxable years beginning before date that are allocable to research expenditures or amt liabilities section dollar_figure of revproc_2008_65 provides that except as provided in b of the housing act relating to certain automotive partnerships only a corporation may elect to apply sec_168 if the election to apply sec_168 is made the election applies to all eligible qualified_property placed_in_service by the taxpayer in the taxpayer’s first taxable_year ending after date and in any subsequent taxable_year however the jobs_act did not extend sec_168 to qualified_property as defined in sec_168 placed_in_service after in the case of property described in sec_168 or c although taxpayer filed a consolidated federal_income_tax return with its one subsidiary for the a taxable_year this subsidiary was sold before date during the a taxable_year further taxpayer’s consolidated_group for the a taxable_year was not a member of any other controlled_group accordingly on date the testing_date for determining the members of a controlled_group for the first taxable_year ending after date for purposes of sec_168 taxpayer is not a member of any controlled_group for purposes of sec_168 see sec_168 and sections dollar_figure and a of revproc_2009_16 section dollar_figure of revproc_2009_16 provides that a corporate taxpayer must make the sec_168 election by the due_date including extensions of the federal_income_tax return for the taxpayer’s first taxable_year ending after date even if the taxpayer does not place in service any eligible qualified_property during its taxable_year ending after date the taxpayer must make the sec_168 plr-118776-10 election for that taxable_year if the taxpayer wishes to apply the election to eligible qualified_property placed_in_service in subsequent taxable years section dollar_figure of revproc_2009_16 provides the manner for making the sec_168 election for a taxpayer whose first taxable_year ending after date ends on or after date specifically a c_corporation makes the sec_168 election by a claiming the refundable_credit on line 32g of the form_1120 b filing the form_3800 or form_8827 or both as applicable taxpayers should refer to the applicable instructions to the forms and for guidance regarding computation of the refundable_credit and allocation of the bonus_depreciation amount between the business_credit limitation and amt credit limitation c filing the form_4562 depreciation and amortization indicating that the taxpayer used the straight_line method and did not claim the stimulus additional first year depreciation deduction for all eligible qualified_property and d notifying any partnership in which the c_corporation is a partner in accordance with section dollar_figure of revproc_2009_16 sec_3 of revproc_2009_16 under sec_301_9100-1 of the procedure and administration regulations the commissioner has discretion to grant a reasonable extension of time under the rules set forth in and to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of ' sec_301_9100-3 provides that requests for relief under ' will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusions based solely on the facts and representations submitted we conclude that the requirements of and have been satisfied accordingly taxpayer is granted calendar days from the date of this letter to make the election to apply sec_168 for the taxable_year ended date1 and subsequent taxable years this election must be made by taxpayer filing an amended consolidated federal tax_return for the taxable_year ended date and in accordance with the procedures provided in sec_3 of revproc_2009_16 except as specifically set forth above no opinion is expressed or implied concerning the tax consequences of the facts described above under any other plr-118776-10 provisions of the code specifically no opinion is expressed or implied on whether any item of depreciable_property placed_in_service by taxpayer in the a taxable_year is eligible for the stimulus additional first year depreciation deduction under sec_168 or is eligible qualified_property for purposes of sec_168 in accordance with the power_of_attorney we are sending a copy of this letter to taxpayers authorized representative we are also sending a copy of this letter to the appropriate industry director ------- this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent enclosures copy of this letter copy for sec_6110 purposes sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax and accounting
